DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/13/2021 has been entered.  Claims 8 and 31-34 are pending in the application.  Claims 1-7 and 9-30 are cancelled.  The amendments filed overcome the disclosure and drawing objections previously set forth in the Ex Parte Quayle Action mailed on 8/13/2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 31, the prior art of record does not disclose or render obvious before the effective filing date of the claimed invention a system for dispensing a medication as claimed, specifically including that the medication is a multiparticulate drug. The closest prior art is Py (US Patent Application Publication No. 2013/0180618) modified by Field (US Patent Application Publication No. 2004/0143224) and further modified by Skaper (US Patent Application Publication No. 2014/0336591), as well as Staniforth et al. (US 2001/0020147 A1). 
Py discloses a system for dispensing a medication (Fig. 7, par. [0008]), the system comprising: the medication (fluid medication); a package comprising a bottle to 
Field discloses a syringe (770) wherein the plunger seals the barrel between the proximal end (not shown) and a barrel valve (756) (Fig. 31-31 A, par. [0134]); the barrel valve (756) attached to and closing the distal end of the barrel (see Field Fig. 31); the barrel valve (756) comprising one or more slits therethrough (757), the barrel valve (756) further comprising one or more flaps (see Field Fig. 31A), the one or more flaps joining each other at the one or more slits (757) of the barrel valve (756), the joined one or more flaps closing the barrel valve (see Field Fig. 31A); a linear pathway formed within the barrel valve (756) (see Field Fig. 31). However, Field fails to disclose that the medication is a multiparticulate drug; the plunger further comprising a plurality of dosage setting grooves; a flexible dose control clip, the flexible dose control clip having a tubular construction and a longitudinal separation, the flexible dose control clip 
Skaper discloses a syringe with a plunger (4) wherein the plunger comprises a plurality of dosage setting grooves (38/39/29) (Fig. 4, par. [0091]); a flexible dose control clip (5), the flexible dose control clip (5) having a tubular construction and a longitudinal separation, the flexible dose control clip (5) configured to fit between two of the plurality of dosage setting grooves (see par. [0091]); the barrel (3) of the syringe further comprising a flexible inwardly protruding ring (6) at or near the proximal end (Fig. 5) of the barrel (3) of the syringe, the flexible inwardly protruding ring (6) having a diameter that when the flexible dose control clip (5) contacts the flexible inwardly protruding ring (6), the flexible inwardly protruding ring (6) stops movement of the plunger (see par. [0012]); the flexible inwardly protruding ring (6) of the barrel (3) of the syringe or the flexible dosage control clip (5) (par. [0076]) is flexible to enable the plunger (3) to be removable from the barrel (par. [0023], wherein it is noted that locking or releasing of the dose control clip (5), made possible by the flexibility of the dose control clip (5, par. [0076]), is what allows the removal of the plunger from the syringe barrel). However, Skaper fails to disclose that the medication is a multiparticulate drug. 


Claims 8 and 32-34 are allowed by virtue of their dependency on claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783